Acknowledgement
This Notice of Allowance is in response to amendments filed 1/31/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sanjay Rao on 2/11/2021.

The application has been amended as follows: 
In the first line of claim 20, the limitation of “system” has been deleted and the limitation of --method-- has been inserted.
In the first line of claim 21, the limitation of “system” has been deleted and the limitation of --method-- has been inserted.

Reasons for Allowance
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Tamai et al. (US 2020/0191589 A1), taken alone or in combination, does not teach the claimed methods and system for determining a navigational route comprising: 
a processor of a server configured to perform operations comprising: 
determining, by the processor, a plurality of navigational routes between a first location and a second location; 
selecting, by the processor, a preferred navigational route of the plurality of navigational routes, wherein the selecting comprises: 
determining a vehicle score associated with an autonomous vehicle, wherein the vehicle score is based, at least in part, on one or more capabilities of the autonomous vehicle; 
determining a route score associated with each route of the plurality of navigational routes, wherein the route score is based, at least in part, on a classification of objects of an environment of one or more of the plurality of navigational routes, and a scoring of the classification of objects; 
determining an individualized score associated with an individual expected to be a passenger of the autonomous vehicle when traveling along one of the plurality of navigational routes, wherein the individualized score is based, at least in part, on a ride preference of the individual; wherein the individualized score is further based, at least in part, on a driving ability of the individual; and 
ranking the plurality of navigational routes, wherein the ranking is based on the vehicle score, the route score, and the individualized score; and 
communicating instructions to the autonomous vehicle to proceed on the selected preferred navigational route.
Specifically, prior art does not disclose selecting a preferred route for an autonomous vehicle from a plurality of navigational routes, ranked based on a vehicle score, route score, and individualized scored, where the vehicle score is based on the capabilities of the vehicle, the route score is based on a classification of objects of an environment and a scoring of the classification, and the individualized score is based on a ride preference and a driving ability of a passenger, in light of the overall claim. Tamai et al. discloses a similar method of selecting a preferred route for an autonomous vehicle from a plurality of navigational routes (see ¶0081, ¶0083), ranked based on a vehicle score, route score, and individualized score (see ¶0081, ¶0077-0078), where the vehicle score is based on the capabilities of the vehicle (see ¶0078), the route score is based on a classification of objects of an environment and a scoring of the classification (see ¶0080, ¶0095-0102), and the individualized score is based on a ride preference (see ¶0072-0073, ¶0082). However, Tamai et al. does not disclose that the determined individualized score is also based on a driving ability of the passenger, as claimed. As discussed in the Office Actions mailed 7/24/2020 and 1/22/2021, Tamai et al. is directed exclusively to autonomous vehicle control, where the cumulative score is not impacted by the driving abilities of the passengers. It would not be reasonable to modify the system of Tamai et al. to further incorporate a driving ability of the individual into the individualized score, in light of the prior art. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661